United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                                                                March 22, 2004
                         In the
                                                           Charles R. Fulbruge III
         United States Court of Appeals                            Clerk
                  for the Fifth Circuit
                     _______________

                       No. 02-60852
                     Summary Calendar
                     _______________




                  LEE SAMUEL DONNELL,

                                        Plaintiff-Appellant,

                        VERSUS

BELLSOUTH TELECOMMUNICATIONS, INC.; MALCOLM C. COTTING;
W.E. WALKER; MICHAEL L. CLOMPTON; RALEIGH L. CHARPENTIER;
            ROBERT A. HAMMOCK; T.A. BOWEN,

                                        Defendants-Appellees.

                  ***************
                     _______________

                       No. 03-60624
                     Summary Calendar
                     _______________

                 LEE SAMUEL DONNELL,

                                        Plaintiff-Appellant,

                        VERSUS

     BELLSOUTH TELECOMMUNICATIONS, INC.; ET AL.,

                                        Defendants,

BELLSOUTH TELECOMMUNICATIONS, INC.; MALCOLM C. COTTING;
W.E. WALKER; MICHAEL L. CLOMPTON; RALEIGH L. CHARPENTIER;
            ROBERT A. HAMMOCK; T.A. BOWEN,

                                        Defendants-Appellees.


                ***************




                            2
                                                 _______________

                                                  No. 03-60626
                                                Summary Calendar
                                                _______________

                                           LEE SAMUEL DONNELL,

                                                                      Plaintiff-Appellant,

                                                      VERSUS

                        BELLSOUTH TELECOMMUNICATIONS, INC.; ET AL.,

                                                                      Defendants,

               BELLSOUTH TELECOMMUNICATIONS, INC.; MALCOLM C. COTTING;
               W.E. WALKER; MICHAEL L. CLOMPTON; RALEIGH L. CHARPENTIER;
                           ROBERT A. HAMMOCK; T.A. BOWEN,

                                                                      Defendants-Appellees.


                                         _________________________

                                Appeals from the United States District Court
                                  for the Southern District of Mississippi
                                           m 3:00-CV-202-WS
                                           m 3:00-CV-203-WS
                                      _________________________


Before SMITH, DEMOSS and                                           Proceeding pro se, Lee Donnell pursues
  STEWART, Circuit Judges.                                     three appeals that we consolidate for purposes
                                                               of a combined opinion. Donnell challenges
PER CURIAM:*                                                   various adverse rulings in his long-running dis-
                                                               pute with his former employer, BellSouth
                                                               Communications, Inc. (“BellSouth”). Finding
                                                               no merit in any of Donnell’s contentions, we
   *                                                           affirm in all three cases.
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           3
                        I.                                                    III.
   In No. 02-60852, Donnell appeals an order               In No. 03-60626, Donnell appeals an order
enforcing a settlement of his underlying dis-          denying his motion to strike all statements at-
pute. As the district court noted in its compre-       tributable to him that are contained in the
hensive order, however, Donnell appeared in            aforementioned transcript. Because the tran-
court and agreed to all the settlement terms,          script is accurate, and reflects statements made
which included $100,000 and full retirement            in open court, the district court properly de-
benefits to Donnell.                                   nied the motion to strike.

   Donnell asserts that the settlement was lim-                              IV.
ited to his retaliation and defamation claims,            This litigation badly needs to come to an
but the district court persuasively found other-       end. Donnell has received a substantial settle-
wise, and its finding is not clearly erroneous.        ment, to which he agreed. He should not fur-
Donnell also avers that the attorney he brought        ther burden the courts and defendants with
with him did not actually represent him, but           meritless attacks. We also remind him that
again, the district court reliably found to the        sanctions are available for frivolous litigation.
contrary.      Finally, Donnell opposes the
$5,731.79 in fees and expenses that BellSouth             The orders complained of are AFFIRMED. 1
incurred to support the settlement that Donnell
contested. The award was reasonable, and we
will not overturn it.

   There is no doubt the district court had full
authority to enforce the settlement. The court
handled that proceeding without error.

                      II.
   In No. 03-60624, Donnell challenges an
order denying his “Plaintiff’s Motion To Cor-
rect Transcript Because of Inadvertent Er-
rors/Ommissions [sic] and Motion To Have
Transcript Copy Made Available to Plaintiff
To Be TranscribedSSAll at His Expense.” The
transcript in question is the record of the
settlement hearing mentioned above.

    The district court patiently denied that
motion in a thorough, eight-page order. The
court explained that it had carefully reviewed
the transcript, which under law is deemed
prima facie correct, and had determined that
it is in every respect accurate. There is no              1
                                                            All pending motions are DENIED, including,
error in that decision.                                without limitation, Donnell’s motions to remand,
                                                       for appointment of counsel, and to hear the tape.

                                                   4